Order, Supreme Court, New York County, entered September 18, 1973, unanimously modified, on the law and the facts, to reduce the payments to be made for the support of the two children Shelly and Lori, after the majority of the third child, Howard, from $165 a- week each to $130 a week each, and as so modified affirmed without costs ■ and without disbursements. The application seeks to modify a foreign decree of divorce which incorporated the terms of a separation agreement. We have examined the several specifications of error and conclude that only one requires modification. The order provides for support of each child in the sum of $110 per week. It also provides that when Howard, the eldest, attains his majority, the amount to be paid for his support shall be divided equally between his sisters, thus raising the amount paid for their support to $165 weekly. There is no justification for this increase. The needs of the two girls will not increase by virtue of their brother’s majority. It is true that certain items carefully segregated in the hearing before the referee will remain constant, such as the rent for the apartment and the charges for certain public utilities, and that the proportion to he charged against the support of the two minors will increase. Those payments amount to $86 per month, or $19.87 per week per child. This would warrant an increase to $130 for each of the daughters after Howard’s majority. Concur — McGivern, P. J., Murphy, Lupiano, Steuer and Capozzoli, JJ.